


110 HR 260 IH: Aquatic Invasive Species Research

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 260
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Ehlers introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Natural
			 Resources, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish marine and freshwater research, development,
		  and demonstration programs to support efforts to prevent, control, and
		  eradicate invasive species, as well as to educate citizens and stakeholders and
		  restore ecosystems.
	
	
		1.Short titleThis Act may be cited as the
			 Aquatic Invasive Species Research
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Aquatic invasive
			 species damage infrastructure, disrupt commerce, outcompete native species,
			 reduce biodiversity, and threaten human health.
			(2)The direct and
			 indirect costs of aquatic invasive species to our Nation’s economy number in
			 the billions of dollars per year.
			(3)Recent studies
			 have shown that, in addition to economic damage, invasive species cause
			 enormous environmental damage, and have cited invasive species as the second
			 leading threat to endangered species.
			(4)Over the past 200
			 years, the rate of detected marine and freshwater invasions in North America
			 has increased exponentially.
			(5)The rate of
			 invasions continues to grow each year.
			(6)Marine and
			 freshwater research underlies every aspect of detecting, preventing,
			 controlling, and eradicating invasive species, educating citizens and
			 stakeholders, and restoring ecosystems.
			(7)Current Federal
			 efforts, including research efforts, have focused primarily on controlling
			 established invasive species, which is both costly and often unsuccessful. An
			 emphasis on research, development, and demonstration to support efforts to
			 prevent invasive species or eradicate them upon entry into United States waters
			 would likely result in a more cost-effective and successful approach to
			 combating invasive species through preventing initial introduction.
			(8)Research,
			 development, and demonstration to support prevention and eradication includes
			 monitoring of both pathways and ecosystems to track the introduction and
			 establishment of nonnative species, and development and testing of technologies
			 to prevent introduction through known pathways.
			(9)Therefore,
			 Congress finds that it is in the United States interest to conduct a
			 comprehensive and thorough research, development, and demonstration program on
			 aquatic invasive species in order to better understand how aquatic invasive
			 species are introduced and become established and to support efforts to prevent
			 the introduction and establishment of, and to eradicate, these species.
			3.DefinitionsIn this Act:
			(1)Administering
			 agenciesThe term administering agencies
			 means—
				(A)the National
			 Oceanic and Atmospheric Administration (including the Great Lakes Environmental
			 Research Laboratory);
				(B)the Smithsonian
			 Institution (acting through the Smithsonian Environmental Research Center);
			 and
				(C)the United States
			 Geological Survey.
				(2)Aquatic
			 ecosystemThe term aquatic ecosystem means a
			 freshwater, marine, or estuarine environment (including inland waters, riparian
			 areas, and wetlands) located in the United States.
			(3)Ballast
			 waterThe term ballast water means any water (with
			 its suspended matter) used to maintain the trim and stability of a
			 vessel.
			(4)InvasionThe
			 term invasion means the introduction and establishment of an
			 invasive species into an ecosystem beyond its historic range.
			(5)Invasive
			 speciesThe term invasive species means a
			 species—
				(A)that is nonnative
			 to the ecosystem under consideration; and
				(B)whose introduction
			 causes or may cause harm to the economy, the environment, or human
			 health.
				(6)Invasive Species
			 CouncilThe term Invasive Species Council means the
			 council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321
			 note).
			(7)PathwayThe
			 term pathway means 1 or more routes by which an invasive species
			 is transferred from one ecosystem to another.
			(8)SpeciesThe
			 term species means any fundamental category of taxonomic
			 classification or any viable biological material ranking below a genus or
			 subgenus.
			(9)Task
			 ForceThe term Task Force means the Aquatic Nuisance
			 Species Task Force established by section 1201(a) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(a)).
			(10)Type
			 approvalThe term type approval means an approval
			 procedure under which a type of system is certified as meeting a standard
			 established pursuant to Federal law for a particular application.
			4.Coordination and
			 implementation
			(a)CoordinationIn
			 carrying out this Act, the administering agencies shall coordinate with—
				(1)appropriate State
			 agencies;
				(2)the Fish and
			 Wildlife Service, the Environmental Protection Agency, and other appropriate
			 Federal agencies; and
				(3)the Task Force and
			 Invasive Species Council.
				(b)ImplementationThe
			 administering agencies shall enter into a memorandum of understanding regarding
			 the implementation of this Act, which shall include the coordination required
			 by subsection (a).
			(c)CooperationIn
			 carrying out this Act, the administering agencies shall contract, as
			 appropriate, or otherwise cooperate with academic researchers.
			(d)StructureTo
			 the extent practicable, the administering agencies shall carry out this Act
			 working within the organizational structure of the Task Force and Invasive
			 Species Council.
			5.Ecological and
			 pathway research
			(a)In
			 generalThe administering agencies shall develop and conduct a
			 marine and fresh-water research program which shall include ecological and
			 pathway surveys and experimentation to detect nonnative aquatic species in
			 aquatic ecosystems and to assess rates and patterns of introductions of
			 nonnative aquatic species in aquatic ecosystems. The goal of this marine and
			 freshwater research program shall be to support efforts to prevent the
			 introduction of, detect, and eradicate invasive species through informing early
			 detection and rapid response efforts, informing relevant policy decisions, and
			 assessing the effectiveness of implemented policies to prevent the introduction
			 and spread of aquatic invasive species. Surveys and experiments under this
			 subsection shall be commenced not later than 18 months after the date of the
			 enactment of this Act.
			(b)Protocol
			 developmentThe administering agencies shall establish
			 standardized protocols for conducting ecological and pathway surveys of
			 nonnative aquatic species under subsection (a) that are integrated and produce
			 comparable data. Protocols shall, as practicable, be integrated with existing
			 protocols and data collection methods. In developing the protocols under this
			 subsection, the administering agencies shall draw on the recommendations
			 gathered at the workshop under subsection (g). The protocols shall be peer
			 reviewed, and revised as necessary. Protocols shall be completed within 1 year
			 after the date of the enactment of this Act.
			(c)Ecological and
			 pathway survey requirements(1)Each ecological survey
			 conducted under subsection (a) shall, at a minimum—
					(A)document baseline ecological
			 information of the aquatic ecosystem including, to the extent practicable, a
			 comprehensive inventory of native species, nonnative species, and species of
			 unknown origin present in the ecosystem, as well as the chemical and physical
			 characteristics of the water and underlying substrate;
					(B)for nonnative species, gather
			 information to assist in identifying their life history, environmental
			 requirements and tolerances, the historic range of their native ecosystems, and
			 their history of spreading from their native ecosystems;
					(C)track the establishment of nonnative
			 species including information about the estimated abundance of nonnative
			 organisms in order to allow an analysis of the probable date of introduction of
			 the species; and
					(D)identify the likely pathway of entry
			 of nonnative species.
					(2)Each pathway survey conducted under
			 this section shall, at a minimum—
					(A)identify what nonnative aquatic
			 species are being introduced or may be introduced through the pathways under
			 consideration;
					(B)determine the quantities of organisms
			 being introduced through the pathways under consideration; and
					(C)determine the practices that
			 contributed to or could contribute to the introduction of nonnative aquatic
			 species through the pathway under consideration.
					(d)Number and
			 location of survey sitesThe administering agencies shall
			 designate the number and location of survey sites necessary to carry out marine
			 and freshwater research required under this section. In establishing sites
			 under this subsection or subsection (e), emphasis shall be on the geographic
			 diversity of sites, as well as the diversity of the human uses and biological
			 characteristics of sites.
			(e)Competitive
			 grant programThe National Oceanic and Atmospheric Administration
			 and the United States Geological Survey shall jointly administer a program to
			 award competitive, peer-reviewed grants to academic institutions, State
			 agencies, and other appropriate groups, in order to assist in carrying out
			 subsection (a), and shall include to the maximum extent practicable diverse
			 institutions, including Historically Black Colleges and Universities and those
			 serving large proportions of Hispanics, Native Americans, Asian-Pacific
			 Americans, or other underrepresented populations.
			(f)Ship pathway
			 surveysSection 1102(b)(2)(B)(ii) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)(B)(ii)) is
			 amended to read as follows:
				
					(ii)examine other
				potential modes for the introduction of nonnative aquatic species by ship,
				including hull
				fouling.
					.
			(g)WorkshopIn
			 order to support the development of the protocols and design for the surveys
			 under subsections (b) and (c), and to determine how to obtain consistent,
			 comparable data across a range of ecosystems, the administering agencies shall
			 convene at least one workshop with appropriate researchers and representatives
			 involved in the management of aquatic invasive species from Federal and State
			 agencies and academic institutions to gather recommendations. The administering
			 agencies shall make the results of the workshop widely available to the public.
			 The workshop shall be held within 180 days after the date of the enactment of
			 this Act.
			(h)ExperimentationThe
			 administering agencies shall conduct research to identify the relationship
			 between the introduction and establishment of nonnative aquatic species,
			 including those legally introduced, and the circumstances necessary for those
			 species to become invasive.
			(i)National pathway
			 and ecological surveys database
				(1)In
			 generalThe United States Geological Survey shall develop,
			 maintain, and update, in consultation and cooperation with the Smithsonian
			 Institution (acting through the Smithsonian Environmental Research Center), the
			 National Oceanic and Atmospheric Administration, and the Task Force, a central,
			 national database of information concerning information collected under this
			 section.
				(2)RequirementsThe
			 database shall—
					(A)be widely available
			 to the public;
					(B)be updated not
			 less than once a quarter;
					(C)be coordinated
			 with existing databases, both domestic and foreign, collecting similar
			 information; and
					(D)be, to the maximum
			 extent practicable, formatted such that the data is useful for both researchers
			 and Federal and State employees managing relevant invasive species
			 programs.
					6.Analysis
			(a)Invasion
			 analysis
				(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, and every year thereafter, the administering agencies shall analyze
			 data collected under section 5 and other relevant research on the rates and
			 patterns of invasions by aquatic invasive species in waters of the United
			 States. The purpose of this analysis shall be to use the data collected under
			 section 5 and other relevant research to support efforts to prevent the
			 introduction of, detect, and eradicate invasive species through informing early
			 detection and rapid response efforts, informing relevant policy decisions, and
			 assessing the effectiveness of implemented policies to prevent the introduction
			 and spread of invasive species.
				(2)ContentsThe
			 analysis required under paragraph (1) shall include with respect to aquatic
			 invasive species—
					(A)an analysis of
			 pathways, including—
						(i)identifying, and
			 characterizing as high, medium, or low risk, pathways regionally and
			 nationally;
						(ii)identifying new
			 and expanding pathways;
						(iii)identifying
			 handling practices that contribute to the introduction of species in pathways;
			 and
						(iv)assessing the
			 risk that species legally introduced into the United States pose for
			 introduction into aquatic ecosystems;
						(B)patterns and rates
			 of invasion and susceptibility to invasion of various bodies of water;
					(C)how the risk of
			 establishment through a pathway is related to the identity and number of
			 organisms transported;
					(D)rates of spread
			 and numbers and types of pathways of spread of new populations of the aquatic
			 invasive species and an estimation of the potential spread and distribution of
			 newly introduced invasive species based on their environmental requirements and
			 historical distribution;
					(E)documentation of
			 factors that influence an ecosystem’s vulnerability to a nonnative aquatic
			 species becoming invasive;
					(F)a description of
			 the potential for, and impacts of, pathway management programs on invasion
			 rates;
					(G)recommendations
			 for improvements in the effectiveness of pathway management;
					(H)to the extent
			 practical, a determination of the level of reduction in live organisms of
			 various taxonomic groups required to reduce the risk of establishment to
			 receiving aquatic ecosystems to an acceptable level; and
					(I)an evaluation of
			 the effectiveness of management actions (including any standard) at preventing
			 nonnative species introductions and establishment.
					(b)Research To
			 assess the potential of the establishment of introduced
			 speciesWithin 2 years after the date of the enactment of this
			 Act, the administering agencies shall develop a profile, based on the general
			 characteristics of invasive species and vulnerable ecosystems, in order to
			 predict, to the extent practical, whether a species planned for importation is
			 likely to invade a particular aquatic ecosystem if introduced. In developing
			 the profile, the above agencies shall analyze the research conducted under
			 section 5, and other research as necessary, to determine general species and
			 ecosystem characteristics (taking into account the opportunity for introduction
			 into any ecosystem) and circumstances that can lead to establishment. Based on
			 the profile, the Task Force shall make recommendations to the Invasive Species
			 Council as to what planned importations of nonnative aquatic organisms should
			 be restricted. This profile shall be peer-reviewed.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 carrying out this section and section 5 of this Act, and section 1102(b)(2) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4712(b)(2)) for each of the fiscal years 2008 through 2012—
				(1)$4,000,000 for the
			 Smithsonian Environmental Research Center;
				(2)$11,000,000 for
			 the United States Geological Survey (including activities through the
			 Cooperative Fish and Wildlife Research Program), of which $6,500,000 shall be
			 for the grant program under section 5(e), and of which $500,000 shall be for
			 developing, maintaining, and updating the database under section 5(i);
			 and
				(3)$10,500,000 for
			 the National Oceanic and Atmospheric Administration, of which $6,500,000 shall
			 be for the grant program under section 5(e).
				7.Dissemination
			(a)In
			 generalThe Invasive Species Council, in coordination with the
			 Task Force and the administering agencies, shall be responsible for
			 disseminating the information collected under this Act to the public, including
			 Federal, State, and local entities, relevant policymakers, and private
			 researchers with responsibility over or interest in aquatic invasive
			 species.
			(b)Report to
			 CongressNot later than 3 years after the date of the enactment
			 of this Act, the Invasive Species Council shall report actions and findings
			 under section 6 to the Congress, and shall update this report once every 3
			 years thereafter, or more often as necessary.
			(c)Response
			 strategyThe Invasive Species Council, in coordination with the
			 Task Force, the administering agencies, and other appropriate Federal and State
			 agencies, shall develop and implement a national strategy for how information
			 collected under this Act will be shared with Federal, State, and local entities
			 with responsibility for determining response to the introduction of potentially
			 invasive aquatic species, to enable those entities to better and more rapidly
			 respond to such introductions.
			(d)Pathway
			 practicesThe Invasive Species Council, in coordination with the
			 Task Force and the administering agencies, shall disseminate information to,
			 and develop an ongoing educational program for, pathway users (including
			 vendors and customers) on how their practices could be modified to prevent the
			 intentional or unintentional introduction of nonnative aquatic species into
			 aquatic ecosystems.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior for each of the fiscal years 2008 through 2012
			 $500,000 for the Invasive Species Council for carrying out this section.
			8.Technology
			 development, demonstration, and verification
			(a)Environmentally
			 sound technology development, demonstration, and verification
				(1)Grant
			 programNot later than 1 year after the date of the enactment of
			 this Act, the Environmental Protection Agency, acting through the Office of
			 Research and Development, in consultation with the Army Corps of Engineers, the
			 administering agencies, and the Task Force, shall develop and begin
			 administering a grant program to fund research, development, demonstration, and
			 verification of environmentally sound cost-effective technologies and methods
			 to control and eradicate aquatic invasive species.
				(2)PurposesProposals
			 funded under this subsection shall—
					(A)seek to support
			 Federal, State, or local officials’ ongoing efforts to control and eradicate
			 aquatic invasive species in an environmentally sound manner;
					(B)increase the
			 number of environmentally sound technologies or methods Federal, State, or
			 local officials may use to control or eradicate aquatic invasive
			 species;
					(C)provide for
			 demonstration or dissemination of the technology or method to potential
			 end-users; and
					(D)verify that any
			 technology or method meets any appropriate criteria developed for effectiveness
			 and environmental soundness by the Environmental Protection Agency.
					(3)PreferenceThe
			 Administrator of the Environmental Protection Agency shall give preference to
			 proposals that will likely meet any appropriate criteria developed for
			 environmental soundness by the Environmental Protection Agency.
				(4)Merit
			 reviewGrants shall be awarded under this subsection through a
			 competitive, peer-reviewed process.
				(5)ReportNot
			 later than 3 years after the date of the enactment of this Act, the
			 Administrator of the Environmental Protection Agency shall prepare and submit a
			 report to Congress on the program conducted under this subsection. The report
			 shall include findings and recommendations of the Administrator with regard to
			 technologies and methods.
				(b)Ship pathway
			 technology demonstration
				(1)Reauthorization
			 of programSection 1301(e) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4741(e)) is amended by striking
			 $2,500,000 and inserting $7,500,000 for each of the
			 fiscal years 2008 through 2012.
				(2)Expansion of
			 programSection 1104(b) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4714(b)) is amended—
					(A)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
					(B)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Additional
				purposesThe Secretary of the Interior and the Secretary of
				Commerce may also demonstrate and verify technologies under this subsection to
				monitor and control pathways of organism transport on ships other than through
				ballast
				water.
							.
					(3)Criteria and
			 workshopSection 1104 of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4714) is amended by adding at the
			 end the following new subsections:
					
						(d)CriteriaWhen
				issuing grants under this section, the National Oceanic and Atmospheric
				Administration shall give preference to those technologies that will likely
				meet the criteria laid out in any testing protocol developed by the
				Environmental Protection Agency Office of Research and Development’s
				Environmental Technology Verification Program.
						(e)WorkshopThe
				National Oceanic and Atmospheric Administration shall hold an annual workshop
				of principal investigators funded under this section and researchers conducting
				research directly related to ship pathway technology development, for
				information exchange, and shall make the proceedings widely available to the
				public.
						.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of the fiscal years 2008 through 2012 $2,500,000 for the Environmental
			 Protection Agency to carry out subsection (a).
			9.Research to
			 support the setting and implementation of ship pathway standards
			(a)Research
			 programThe Coast Guard and the Environmental Protection Agency,
			 in coordination with the National Oceanic and Atmospheric Administration, the
			 Task Force, and other appropriate Federal agencies and academic researchers,
			 shall develop a coordinated research program to support the promulgation and
			 implementation of standards to prevent the introduction and spread of invasive
			 species by ships that shall include—
				(1)characterizing
			 physical, chemical, and biological harbor conditions relevant to ballast
			 discharge into United States waters to inform the design and implementation of
			 ship vector control technologies and practices;
				(2)developing testing
			 protocols for determining the effectiveness of vector monitoring and control
			 technologies and practices;
				(3)researching and
			 demonstrating methods for mitigating the spread of invasive species by coastal
			 voyages, including exploring the effectiveness of alternative exchange zones in
			 the near coastal areas and other methods proposed to reduce transfers of
			 organisms;
				(4)verifying the
			 practical effectiveness of any type approval process to ensure that the process
			 produces repeatable and accurate assessments of treatment effectiveness;
			 and
				(5)evaluating the
			 effectiveness and residual risk and environmental impacts associated with any
			 standard set with respect to the ship pathway through experimental
			 research.
				(b)Working
			 groupNot later than 2 years after the issuance by the Coast
			 Guard of any standard relating to the introduction by ships of invasive
			 species, the Coast Guard shall convene a working group including the
			 Environmental Protection Agency, the administering agencies, and other
			 appropriate Federal and State agencies and academic researchers, to evaluate
			 the effectiveness of that standard and accompanying implementation protocols.
			 The duties of the working group shall, at a minimum, include—
				(1)reviewing the
			 effectiveness of the standard in reducing the establishment of invasive species
			 in aquatic ecosystems, taking into consideration the data collected under
			 section 5; and
				(2)developing
			 recommendations to the Coast Guard for the revision of such standard and type
			 approval process to ensure effectiveness in reducing introductions and accurate
			 shipboard monitoring of treatment performance that is simple and streamlined,
			 which shall be made widely available to the public.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of the fiscal years 2008 through 2012 $1,500,000 for the Coast Guard and
			 $1,500,000 for the Environmental Protection Agency to carry out subsection
			 (a).
			10.Research in
			 systematics and taxonomy
			(a)In
			 generalThe National Science Foundation shall establish a program
			 to award grants to researchers at institutions of higher education and museums
			 to carry out research programs in systematics and taxonomy.
			(b)GoalsThe
			 goals of the program under this section are to—
				(1)encourage
			 scientists to pursue careers in systematics and taxonomy to ensure a continuing
			 knowledge base in these disciplines;
				(2)ensure that there
			 will be adequate expertise in systematics and taxonomy to support Federal,
			 State, and local needs to identify species;
				(3)develop this
			 expertise throughout the United States with an emphasis on regional diversity;
			 and
				(4)draw on existing
			 expertise in systematics and taxonomy at institutions of higher education and
			 museums to train the next generation of systematists and taxonomists.
				(c)CriteriaGrants
			 shall be awarded under this section on a merit-reviewed competitive basis.
			 Emphasis shall be placed on funding proposals in a diverse set of ecosystems
			 and geographic locations, and, when applicable, integrated with the United
			 States Long Term Ecological Research Network. Preference shall be given to
			 proposals that will include student participation, and to institutions and
			 museums that actively train students to become experts in taxonomy and
			 systematics.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation for carrying out this section $2,500,000 for each
			 of the fiscal years 2008 through 2012.
			11.State
			 programs
			(a)PlanThe
			 administering agencies, in cooperation with the appropriate State agencies,
			 shall develop a plan to—
				(1)conduct a survey
			 of methods States and Federal agencies are using to control or eradicate
			 aquatic invasive species;
				(2)facilitate the
			 exchange of information among States and Federal agencies on methods States or
			 Federal agencies have found to be effective at controlling or eradicating
			 aquatic invasive species and the costs of those methods; and
				(3)evaluate the
			 cost-effectiveness of the various methods States and Federal agencies are using
			 to control or eradicate aquatic invasive species.
				(b)ReportNot
			 later than one year after the date of enactment of this Act, the administering
			 agencies shall jointly transmit to the Congress the plan described in
			 subsection (a) and the expected costs of carrying out the plan.
			
